PER CURIAM.
We here consider a Petition for Writ of Certiorari seeking review of an order of the Career Service Commission which reversed a dismissal.of respondent Thomas H. Mahler, an employee at Florida Technological University. The record, briefs, and oral arguments reveal that the respondent, Career Service Commission, was within its authority, as construed by this Court in Board of Regents of the State of Florida, etc. v. Videon and Career Service Commission, etc., Fla.App. 1st 1975, 313 So.2d 433, and Florida Dept. of Health & R.S. v. Career Serv. Com’n., Fla.App. 1st 1975, 308 So.2d 597, and State of Florida Department of Pollution Control v. State of Florida Career Service Commission et al., Fla. App., 320 So.2d 846, opinion filed August 27, 1975. Accordingly, the Petition for Writ of Certiorari is
Denied.
BOYER, C. J., MILLS, J., and TENCH, BENJAMIN M., Associate Judge, concur.